Reasons for Allowance
1.	Claims 1-5 and 7-20 are allowed. The following is an examiner’s statement of reasons for allowance: The present invention is directed to an OLED display device including an optical sensor. The closet prior arts, Shin (US 20070046593 A1), Du (US 20180005007 A1), Wang (CN107204172 A), Wang (US 20190279566 A1), Jung (US 20190251378 A1), and Masazumi (US 20070045552 A1), individually or in combination, discloses a pixel driving circuit of an OLED display device similar to the claimed invention, comprising: a threshold compensation subcircuit configured to perform threshold compensation on a driving transistor included in the driving subcircuit, a reset subcircuit configured to reset the driving subcircuit, a driving subcircuit configured to drive the light emitting device to emit light, a light emission control subcircuit configured to control the light emitting device to emit light, a storage subcircuit configured to store a data voltage and a driving voltage, and a voltage input subcircuit configured to provide the data voltage and the driving voltage to the storage subcircuit, and an optical signal detection subcircuit configured to detect an optical signal which is incident on a region where the optical signal detection subcircuit is located. However, the closet prior arts of record fail to teach the optical signal detection subcircuit further comprises a seventh transistor having a control electrode coupled to a first gate line, a first electrode coupled to the first electrode of the driving transistor, and a second electrode coupled to an output terminal of the optical signal detection subcircuit.



Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUZHEN SHEN whose telephone number is (571)272-1407.  The examiner can normally be reached on Monday-Thursday 8:30am-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 571-272-7772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/YUZHEN SHEN/Primary Examiner, Art Unit 2691